Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                               No. 04-18-00300-CV

                                      IN THE INTEREST OF BABY V.

                       From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016-PA-00239
                              Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: July 25, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal on May 3, 2018. It appears from the record and notice

of appeal that appellant is attempting to appeal an order 1 denying a petition for writ of habeas

corpus under chapter 157 of the Family Code. However, a trial court’s order granting or denying

a petition for writ of habeas corpus in a child custody case is not an appealable order. Gray v.

Rankin, 594 S.W.2d 409, 409 (Tex. 1980); Nydegger v. Breig, 740 S.W.2d 551, 552 (Tex. App.—

San Antonio 1987, no writ). Mandamus is the proper remedy to compel enforcement of the right

to possession of a child. Saucier v. Pena, 559 S.W.2d 654, 656 (Tex. 1977); Nydegger, 740 S.W.2d

at 552.


1
 Although the judge’s notes contained in the clerk’s record and the reporter’s record indicate the trial court’s denial
of habeas relief, we note that the appellate record before this court does not contain a signed, final order from the trial
court denying habeas relief.
                                                                                 04-18-00300-CV


       On June 11, 2018, we issued an order directing appellant to show cause in writing on or

before June 26, 2018 why this appeal should not be dismissed for lack of jurisdiction. Appellant

has not responded.

       Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM




                                               -2-